Title: From Thomas Jefferson to Richard Fitzhugh, 10 May 1805
From: Jefferson, Thomas
To: Fitzhugh, Richard


                  
                     Dear Sir 
                     
                     Washington May 10. 05.
                  
                  I recieved the day before yesterday some cow-peas from mr Randolph, by the stage, which I had desired him to send for you the bearer now brings them, and they are in good time for planting if chequered 4. f. apart they will cover the ground: but they do not begin to run till harvest, & then get their whole growth very rapidly. I found it would be difficult by any description to enable you to make the Italian cutting knife, and having a very superior smith at home, he has made all the iron-part of one, which is now coming round by water, being too heavy for the stage. as soon as it arrives I will give you notice. perhaps a man might carry it before him on horse back; but I rather doubt it.   I barely called on my return to ask how you did, my hurry not permitting me to make the least stay. be so good as to present my respects to mrs Fitzhugh, & to accept yourself my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               